SWAN, Circuit Judge
(dissenting).
I am not convinced that payment to Kayenkay Corporation pursuant to the order of April 30, 1934, was not a distribution of the unclaimed dividends within the meaning of section 66b (11 USCA § 106 (b). Concededly payment to the creditors themselves would have, cut off the rights of the appellants. I cannot see why payment to an agent or trustee for them should be less effective. Had the clerk of court been directed to make distribution direct to the creditors, each creditor would have received only slightly more than one-tenth of 1 per cent, of his claim. The number of creditors is said to be nearly 4,000, and the aggregate of allowed claims to be nearly $7,-300,000. Under such circumstances it seems a most reasonable disposition of the fund for the court to direct that it be paid to Kayenkay Corporation to be by it paid over to the creditors on the same terms and at the same time as other moneys which it held for them. “Under the direction of the court” should be interpreted as giving the court some discretion in the method of distributing the fund to the creditors. Compare In re Smith & Co., 52 F.(2d) 212 (D. C. Neb.); In re Orona Mfg. Co., 269 F. 855 (D. C. Mass.). Payment by the clerk pursuant to the court’s order definitely fixed the rights of the creditors in the sum paid to the appellee as trustee for them. At that moment, in my opinion, any previously existing rights of the appellants were terminated. I think the order should be affirmed.